Stephens, J.
Where an attachment has been served by service of a summons of garnishment upon which a return of service has been made, and where the time for filing the declaration in attachment has not expired, and although no declaration in attachment has been filed, and where the garnishee has not made answer, the attachment constitutes a suit which is removable from the State court to the United States court upon the ground of diversity of citizenship. “Service of the attachment by serving process of garnishment shall be as effectual for all purposes as though the attachment had been served by levying the same upon the property of the defendant.” Civil Code (1910), § 5079; Courtney v. Pradt, 196 U. S. 89 (25 Sup. Ct. 208, 49 L. ed. 398); Clark v. Wells, 203 U. S. 164 (27 Sup. Ct. 43, 51 L. ed. 138); Cain v. Commercial Publishing Co., 232 U. S. 124 (34 Sup. Ct. 284, 58 L. ed. 534); Yellowstone-Merchants’ National Bank v. Rosenbaum, 277 Fed. 69; 23 R. C. L. 626.

Judgment affirmed m both cases.


Jenkins, P. J., and Bell, J., concur.